Citation Nr: 1448227	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's cervical spine ankylosing spondylitis.  

2.  Entitlement to a separate compensable disability evaluation for neurologic abnormalities associated with the Veteran's ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1980 to February 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Columbia, South Carolina, Regional Office which recharacterized the Veteran's lumbar spine psoriatic arthritis as lumbar spine ankylosing spondylitis with degenerative arthritis; denied an increased evaluation for that disability; recharacterized the Veteran's cervical spine psoriatic arthritis as cervical spine ankylosing spondylitis; increased the evaluation for that disability from 20 to 30 percent disabling; and effectuated the award as of January 19, 2006.  In November 2012, the Board increased the evaluation for the Veteran's lumbar spine ankylosing spondylitis with degenerative arthritis from 20 to 40 percent and remanded the issues of a separate compensable evaluation for neurologic abnormalities associated with the Veteran's lumbar spine ankylosing spondylitis and an evaluation in excess of 30 percent for his cervical spine ankylosing spondylitis to the Atlanta, Georgia, Regional Office (RO) for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of entitlement to a separate compensable evaluation for neurologic abnormalities associated with the Veteran's ankylosing spondylitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Service connection is currently in effect for both cervical spine ankylosing spondylitis and lumbar spine ankylosing spondylitis with degenerative arthritis.  

2.  The Veteran's spinal ankylosing spondylitis has been shown to be manifested by unfavorable ankylosis of the entire spine with a "total fusion from C2 to the sacrum" with "a few degrees of movement at the atlanto-axial joint;" "a 20 degree flexion ankylosis of the cervical spine;" fusion of the costovertebral joints with markedly limited chest expansion; difficulty chewing; and neurologic symptoms due to irritation of the cervical and lumbosacral nerve roots with episodic upper extremity and lower extremity numbness and tingling.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the Veteran's service-connected ankylosing spondylitis of the entire spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5240 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants a 100 percent schedular evaluation for the Veteran's cervical spine ankylosing spondylitis.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

The Veteran asserts that an evaluation in excess of 30 percent is warranted for his cervical spine disorder as his service-connected symptoms are productive of severe spinal disability which significantly impairs his ability to perform his vocational and daily activities including sitting; toileting himself; driving a car; and participating in social and sporting pursuits.  

In February 1997, VA established service connection for cervical spine psoriatic arthritis; assigned a 10 percent evaluation for that disability; and effectuated the award as February 28, 1996.  In June 2000, VA increased the evaluation for the Veteran's cervical spine psoriatic arthritis from 10 to 20 percent and effectuated the award as of December 1, 1999.  In June 2006, VA recharacterized the Veteran's cervical spine psoriatic arthritis as cervical spine ankylosing spondylitis; increased the evaluation for that disability from 20 to 30 percent disabling; and effectuated the award as of January 19, 2006.  

Ankylosing spondylitis is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine directs that a 30 percent evaluation is warranted where there is either forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluate separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5240.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

At an April 2006 spine examination conducted for VA, the Veteran exhibited abnormal posture with the head slightly forward and favorable ankylosis of the cervical spine with "forward flexion of the head."  The Veteran was diagnosed with cervical spine degenerative disc disease with ankylosing spondylitis.  

A February 2007 VA rheumatology evaluation states that the Veteran had probable "total fusion from C2 to the sacrum;" marked dorsal kyphosis which caused him to "turn en bloc;" and "fusion of the costovertebral joints with markedly limited chest expansion."  The VA physician commented that "with the advanced nature of his spinal condition with fusion from C2 to the sacrum, no medication could possibly reverse this at this time."  An August 2007 VA rheumatology treatment record notes that the Veteran's spine was "essentially fused from C2 down to S1 ... with just a few degrees of movement attributable to the C1-C2 articulation."  The treating physician noted that the Veteran experienced headaches "likely associated with the fusion."  

At a February 2009 spine examination conducted for VA, the Veteran exhibited a "head position neck [which] is chronically flexed due to secondary fusion."  The examiner stated that "the position is mildly unfavorable with symmetry in appearance."  

In a June 2011 written statement, the Veteran asserted that: his "head remains in a 'locked' position downward due to neck fusion;" his treating VA rheumatologist identified "reduced rib-cage expansion when breathing;" and his prescribed medications were no longer working effectively to relieve his symptoms.  

At a February 2013 VA spine and peripheral nerve examination, the Veteran complained of episodic bilateral upper extremity numbness several times a week and difficulty chewing.  On examination, the Veteran exhibited a cervical spine "20 degree flexion ankylosis;" "a few degrees of movement at the atlanto-axial joint;" "cervical nerve root pressure;" thoracolumbar spine ankylosis; and cervical and lumbosacral nerve root irritation with mild episodic numbness and tingling in the extremities.  

Service connection has been established for both cervical spine ankylosing spondylitis and lumbar spine ankylosing spondylitis.  The Veteran's spinal ankylosing spondylitis has been shown to be manifested by unfavorable ankylosis of the entire spine with a "total fusion from C2 to the sacrum" with "a few degrees of movement at the atlanto-axial joint;" "a 20 degree flexion ankylosis of the cervical spine;" fusion of the costovertebral joints with markedly limited chest expansion; difficulty chewing; and neurologic symptoms due to irritation of the cervical and lumbosacral nerve roots with episodic upper extremity and lower extremity numbness and tingling.  Such a disability picture warrants assignment of a 100 percent schedular evaluation under the provisions of Diagnostic Code 5240.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a.  


ORDER

A 100 percent for the Veteran's service-connected ankylosing spondylitis of the entire spine is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

In his October 2014 Appellant's Post-Remand Brief, the accredited representative advances that the neurologic abnormalities associated with the Veteran's service-connected ankylosing spondylitis have increased in severity and now encompass both left sciatic nerve impairment and loss of bladder control.  The accredited representative contends that the VA examinations of record are inadequate for rating purposes.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was last afforded a VA examination in February 2013.  Therefore, the Board finds that further VA neurological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after February 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his ankylosing spondylitis- related neurological abnormalities after February 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2013.  

3.  Schedule the Veteran for a VA neurological examination conducted by the appropriate physician in order to assist in determining the nature and severity of all neurologic abnormalities associated with the Veteran's ankylosing spondylitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of entitlement to a separate compensable evaluation for neurologic abnormalities associated with the Veteran's ankylosing spondylitis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


